DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/22 (hereinafter “04/22/22 Amendment") has been entered, and fully considered.

Response to Amendment
3.	In the 04/22/22 Amendment, no claims were amended or cancelled.  Claims 19-21 were newly added.  Therefore, claims 1-21 are now pending in the application.
4.	The rejections of claims 1-18 under § 103 previously set forth in the Final Action mailed 12/22/21 (“12/22/21 Action”) have been maintained.  Applicant’s arguments are addressed in detail below in the “Response to Arguments” section.
5.	New rejections of newly added claims 19-21 under § 103 are set forth herein, necessitated by Applicant’s Amendment.  
6.	The Statement of Koen-Willem Adriaan Overdam, dated 04/14/22, and filed 04/22/22, has also been fully considered, and is addressed in detail below in the “Response to Declaration” section.

Claim Objections
7.	Claim 18 is objected to because of the following informalities:  
	In claim 18, line 1, a colon (“:”) should be added after the recitation of “method comprising.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1, 13, 14, & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2016/0058461 to Ravikumar et al. (“Ravikumar ‘461”)  in view of U.S. Patent Application Publication No. 2017/0215908 to Ravikumar et al. ("Ravikumar ‘908").
11.	Regarding claim 1, Ravikumar ‘461 teaches a microsurgical fine gripping and diathermy forceps for intraocular surgery, comprising: 
a tube [(110) - ¶[0023]; FIG. 1] defining a conduit [“interior lumen” - ¶[0024]]…; and 
forceps jaws [grasping assembly (120) - ¶’s [0025], [0034]; FIG. 1] protruding from the conduit at a distal end of the tube [clearly shown in FIGS. 1, 3, & 7], the forceps jaws [(120)] comprising at least a first forceps jaw [upper grasper (122) - ¶’s [0025], [0034]; FIG. 3] and a second forceps jaw [lower grasper (124) - ¶’s [0025], [0034]; FIG. 3]; 
wherein at least two of the first forceps jaw [(122)], the second forceps jaw [(124)], and the tube are configured such as to form bipolar electrodes for providing a bipolar diathermy at the forceps jaws [see ¶[0032] (“Thus grasping assembly 120 is bipolar in that it is electrically conductive to provide cauterization by the use of upper and lower graspers 122, 124”)] and/or a distal end of the tube. 
Tube Outer Diameter
While Ravikumar ‘461 teaches that the device has the advantage of being a needlescopic instrument with a small diameter [see ¶[0038] (“approx. 3 mm or less, preferably 2.3 mm or less)”], Ravikumar ‘461 does not teach the tube (110) “having an outer diameter of at most 1 millimeter.” 
	Ravikumar ‘908, in a similar field of endeavor, teaches a needlescopic scissors end effector assembly (100) [¶[0037]; FIG. 1], comprising a cannula (110) (defining an inner lumen) with a top shear (120) and a bottom shear (130) [¶’s [0037], [0039]; FIG. 1].  The scissors end effector assembly (100) may be configured to provide an electrocautery function [¶’s [0040] and [0053] (“the scissors end effector assembly 100 may be inserted into a mono polar or bipolar surgical instrument, which may include the necessary electrical components and connections to transmit the necessary electrosurgical energy needed for cauterizing target tissue using the pair of jaws or shears 120, 130”)].  
Ravikumar ‘908 further teaches that cannula (110) may have a diameter of “about 1 mm to about 5 mm” which provides the benefits of reducing trauma to the patient and eliminating the need for a larger incision point [¶[0039]; see also ¶[0065]].
Given Ravikumar ‘461’s focus on small diameter devices, as noted above [see ¶[0038] (“approx. 3 mm or less, preferably 2.3 mm or less)”] and reducing trauma to a patient by using a smaller incision point [see, e.g., ¶’s [0008], [0023], & [0038]], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ravikumar ‘461 to provide tube (110) with an art-recognized smaller outer diameter, including an outer diameter of about 1 mm, as taught by Ravikumar ‘908, in order to further reduce trauma to the patient, and provide an even smaller incision point [Ravikumar ‘908, ¶[0039]].
	While tube (110) of Ravikumar ‘461/Ravikumar ‘908 having an outer diameter of 1 mm [see ¶[0065] of Ravikumar ‘908] satisfies Applicant’s claim limitation of “at most 1 millimeter,” it is noted that the claimed invention provides 1 mm as the high end of a range (i.e., “an outer diameter of at most 1 millimeter”), while 1 mm is the low end of the range provided by the combination of Ravikumar ‘461 and Ravikumar ‘908.  As such, both Applicant’s claimed range and the range of Ravikumar ‘461/Ravikumar ‘908 share the value of 1 mm in common.  It has been held that a prima facie case of obviousness exists in the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art."  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
12.	Regarding claim 13, the combination of Ravikumar ‘461 and Ravikumar ‘908 teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Ravikumar ‘461 further teaches a control for controlling a switch to switch on and off an electric source [¶[0036]]. 13.	Regarding claim 14, Ravikumar ‘461 teaches a microsurgical cutting and diathermy device for intraocular surgery, comprising: 
a tube [(110) - ¶[0023]; FIG. 1] defining a conduit [“interior lumen” - ¶[0024]]…; and 
a pair of [graspers] [grasping assembly (120) - ¶’s [0025], [0034]; FIG. 1] protruding from the conduit at a distal end of the tube [clearly shown in FIGS. 1, 3, & 7], the [graspers] comprising at least a first [grasper] [upper grasper (122) - ¶’s [0025], [0034]; FIG. 3] and a second [grasper] [lower grasper (124) - ¶’s [0025], [0034]; FIG. 3]; 
wherein at least two of the first [grasper], the second [grasper], and the tube are configured such as to form bipolar electrodes for providing a bipolar diathermy at the [graspers]  and/or a distal end of the tube [see ¶[0032] (“Thus grasping assembly 120 is bipolar in that it is electrically conductive to provide cauterization by the use of upper and lower graspers 122, 124”)].	A.	Scissor Blades
	While Ravikumar ‘461 makes general recitations of a working tool or end effectors [e.g., ¶’s [0041]-[0043]], and notes that scissors are an example of a laparoscopic instrument [see ¶[0006]], Ravikumar ‘461 does not explicitly recite that the end effector comprises a pair of scissor blades.  As such, Ravikumar ‘461 does not teach the following emphasized limitations: 
a pair of scissor blades protruding from the conduit at a distal end of the tube, the scissor blades comprising at least a first scissor blade and a second scissor blade; 
wherein at least two of the first scissor blade, the second scissor blade, and the tube are configured such as to form bipolar electrodes for providing a bipolar diathermy at the scissor blades and/or a distal end of the tube.
Ravikumar ‘908, in a similar field of endeavor, teaches a needlescopic scissors end effector assembly (100) [¶[0037]; FIG. 1], comprising a cannula (110) (defining an inner lumen) with a top shear (120) and a bottom shear (130) [¶’s [0037], [0039]; FIG. 1].  The scissors end effector assembly (100) may be configured to provide an electrocautery function [¶’s [0040] and [0053] (“the scissors end effector assembly 100 may be inserted into a mono polar or bipolar surgical instrument, which may include the necessary electrical components and connections to transmit the necessary electrosurgical energy needed for cauterizing target tissue using the pair of jaws or shears 120, 130”)].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ravikumar ‘461 to utilize a pair of scissor blades comprising at least a first scissor blade and a second scissor blade, in lieu of the graspers, since such modification amounts merely to the substitution of one well-known and conventional  end effector assembly or tool (scissors) for another (graspers), yielding nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	B.	Tube Outer Diameter
Finally, While Ravikumar ‘461 teaches that the device has the advantage of being a needlescopic instrument with a small diameter [see ¶[0038] (“approx. 3 mm or less, preferably 2.3 mm or less)”], Ravikumar ‘461 does not teach the tube (110) “having an outer diameter of at most 1 millimeter.” 
Ravikumar ‘908, however, further teaches that cannula (110) may have a diameter of “about 1 mm to about 5 mm” which provides the benefits of reducing trauma to the patient and eliminating the need for a larger incision point [¶[0039]; see also ¶[0065]].
Given Ravikumar ‘461’s focus on small diameter devices, as noted above [see ¶[0038] (“approx. 3 mm or less, preferably 2.3 mm or less)”] and reducing trauma to a patient by using a smaller incision point [see, e.g., ¶’s [0008], [0023], & [0038]], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Ravikumar ‘461 to provide tube (110) with an art-recognized smaller outer diameter, including an outer diameter of about 1 mm, as taught by Ravikumar ‘908, in order to further reduce trauma to the patient, and provide an even smaller incision point [Ravikumar ‘908, ¶[0039]].
	While tube (110) of Ravikumar ‘461/Ravikumar ‘908 having an outer diameter of 1 mm [see ¶[0065] of Ravikumar ‘908] satisfies Applicant’s claim limitation of “at most 1 millimeter,” it is noted that the claimed invention provides 1 mm as the high end of a range (i.e., “an outer diameter of at most 1 millimeter”), while 1 mm is the low end of the range provided by the combination of Ravikumar ‘461 and Ravikumar ‘908.  As such, both Applicant’s claimed range and the range of Ravikumar ‘461/Ravikumar ‘908 share the value of 1 mm in common.  It has been held that a prima facie case of obviousness exists in the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art."  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
14.	Regarding claim 17, the combination of Ravikumar ‘461 and Ravikumar ‘908 teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	The device of Ravikumar ‘461/Ravikumar ‘908 further teaches that the forceps jaws are configured to allow grasping of a vitreoretinal membrane.  More particularly, the device of Ravikumar ‘461/Ravikumar ‘908 comprises the same structure as the claimed device (for the reasons set forth above in the rejection of claim 1), and would therefore be capable of performing in the same manner as the claimed device, including allowing grasping of a vitreoretinal membrane.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)].  
15.	Regarding claim 18, the combination of Ravikumar ‘461 and Ravikumar ‘908 teaches all of the limitations of claim 14 for the reasons set forth in detail (above) in the Office Action.  
The device of Ravikumar ‘461/Ravikumar ‘908 further teaches that the scissor blades are configured to allow cutting of a vitreoretinal membrane.  More particularly, the device of Ravikumar ‘461/Ravikumar ‘908 comprises the same structure as the claimed device (for the reasons set forth above in the rejection of claim 14), and would therefore be capable of performing in the same manner as the claimed device, including allowing grasping of a vitreoretinal membrane.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)].  
16.	Regarding claim 19, the combination of Ravikumar ‘461 and Ravikumar ‘908 teaches all of the limitations of claim 14 for the reasons set forth in detail (above) in the Office Action.  
Ravikumar ‘461 further teaches wherein the tube [(110)] extends from a handle [handle assembly (150) - ¶[0027]; FIGS. 1-2], wherein a length of a part of the tube extending from the handle is smaller than a length of the handle [NOTE: with reference to annotated FIG. 3 of Ravikumar ‘461 provided below, and as broadly as claimed, the distal tip portion (115) [highlighted by the “arrow”] of elongated needle assembly (110) is a “part” of the elongated needle assembly (110) [or tube] which extends from the handle (see ¶[0023]), and it clearly has a length that is smaller than the length of handle assembly (150)].  

    PNG
    media_image1.png
    201
    302
    media_image1.png
    Greyscale

17.	Regarding claim 20, the combination of Ravikumar ‘461 and Ravikumar ‘908 teaches all of the limitations of claim 14 for the reasons set forth in detail (above) in the Office Action.  
	Ravikumar ‘908 further teaches a handle assembly (300) with a control [trigger handle (320)] to operate the scissor blades [e.g., ¶’s [0038] & [0043]].  While Ravikumar ‘908 generally depicts a “pistol grip” style handle assembly [see, e.g., FIGS. 1, 11, & 12], Ravikumar ‘908 does contemplate both a “plunger style” and a “pistol grip style” [see ¶[0052]].  As broadly as claimed, a “plunger style” handle can be considered “a pencil-like grip” at least in that it is elongated and thin, “like” a pencil.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ravikumar ‘461 and Ravikumar ‘908 to include a pencil-like grip with a control to operate the scissor blades, since such a modification amounts merely to the substitution of one well-known handle configuration for another, yielding nothing more than predictable results (gripping the device and controlling opening and closing of scissor blades) to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

18.	Claims 2-12, 15, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ravikumar ‘461 and Ravikumar ‘908, and further in view of U.S. Patent Application Publication No. 2014/0046325 to Weber et al. ("Weber").
19.	Regarding claim 2, the combination of Ravikumar ‘461 and Ravikumar ‘908 teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Ravikumar ‘461 further teaches an elongated element which extends through the conduit of the tube [collectively, the assembly comprising rod (125) and conductor (166), as well as rod (127) and conductor (168) - ¶[0032]; FIG. 6]… and comprises at least one electrically conducting core [either rod (125)/conductor (166) or rod (127)/conductor (168) - ¶[0032]; FIG. 6] which extends through the conduit of the tube [¶’s [0032], [0027]; FIGS. 5-6], wherein the forceps jaws [grasping assembly (120) comprising upper grasper (122) and lower grasper (124)] are fixed to the elongated element [¶[0032]; FIGS. 5-6], and wherein the at least one electrically conducting core is electrically connected to at least one of the forceps jaws [rod (125)/conductor (166) is electrically connected to upper grasper (122); similarly rod (127)/conductor (168) is electrically connected to lower grasper (124) - ¶[0032]; FIGS. 5-6]. 
The combination of Ravikumar ‘461 and Ravikumar ‘908, however, does not teach that the “elongated element is movable with respect to the tube.”  By contrast, Ravikumar ‘461 teaches a reverse configuration, wherein movement of tube (110) in the forward direction, toward jaws (122, 124), causes the jaws (122, 124) to close as the jaws are spring-biased in the open position [see ¶[0028]].
However, it was well known in the art, before the effective filing date of the claimed invention, to also actuate jaws (which are spring-biased in an open position) via movement of an inner elongated element disposed within an outer tube.
For example, Weber, in a similar field of endeavor, teaches an electrothermal cauterization and ligation device (10), comprising an elongated assembly (30) including an elongated outer cylinder (70) and an elongated inner cylinder (75) sized to be slidably positioned in and extend through the elongated outer cylinder (70) [¶[0016]].  A pair of elongated generally flat electrically conductive paddles (80) or bipolar forceps are operationally connected to and extend from the distal end of the elongated inner cylinder (75), and are positioned to likewise extend from the elongated outer cylinder (70). The respective flat paddles (80) (which may also be thought of as forceps and/or electrodes), typically define a leaf spring, the leaves of which are urged apart by tensile or spring forces unless otherwise acted upon [¶[0016]].  In operation, actuation of a trigger portion (45) urges the inner cylinder (75) to travel in a proximal direction relative to the outer cylinder (70), partially engaging and retracting the pair of elongated flat paddles (80) into the outer cylinder (70). Such retraction of the paddles (80) generates a force counter to the tensile force urging the paddles (80) apart, and thus the paddles (80) are urged together when the trigger portion (45) is actuated [¶[0017]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ravikumar ‘461 and Ravikumar ‘908 to utilize a jaw actuation configuration wherein the elongated element is movable within (and therefore with respect to) the tube, as taught by Weber, since such modification amounts merely to the substitution of one well-known jaw actuation configuration for another, yielding nothing more than predictable results (opening and closing of the forceps jaws) to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
20.	Regarding claim 3, the combination of Ravikumar ‘461, Ravikumar ‘908, and Weber teaches all of the limitations of claim 2 for the reasons set forth in detail (above) in the Office Action.  
Ravikumar ‘461 further teaches wherein the at least one electrically conducting core comprises an electrically conducting first core [rod (125)/conductor (166) - ¶[0032]; FIG. 6] and an electrically conducting second core [rod (127)/conductor (168) - ¶[0032]; FIG. 6], and the elongated element further comprises an electrically isolating layer [e.g., first overwrap (162) - ¶[0032]; FIG. 6] which electrically isolates the first core and the second core from one another; 
wherein the first forceps jaw [upper grasper (122)] is electrically connected to the first core [rod (125)/conductor (166) - ¶[0032]; FIG. 6], and the second forceps jaw [lower grasper (124)] is electrically connected to the second core [rod (127)/conductor (168) - ¶[0032]; FIG. 6], 
wherein the first core, the second core, and the isolating layer extend from the forceps jaws through the tube towards a proximal end of the tube [clearly shown in FIGS. 5-6]. 21.	Regarding claim 4, the combination of Ravikumar ‘461, Ravikumar ‘908, and Weber teaches all of the limitations of claim 3 for the reasons set forth in detail (above) in the Office Action.  
Ravikumar ‘461 further teaches wherein the isolating layer comprises an adhesive configured to fix the first core with respect to the second core [¶[0032]]. 22.	Regarding claim 5, the combination of Ravikumar ‘461, Ravikumar ‘908, and Weber teaches all of the limitations of claim 3 for the reasons set forth in detail (above) in the Office Action.  
Ravikumar ‘461further teaches wherein a cross section of the first core [rod (125)/conductor (166)] has a shape of a circular segment [cross-section of conductor (166)] and a cross section of the second core [rod (127)/conductor (168)] has a shape of a circular segment [cross-section of conductor (166)], wherein a straight side of the cross section of the first core [bottom surface/side of rod (125) – FIG. 6] faces a straight side of the cross section of the second core [top surface/side of rod (127) – FIG. 6]. 23.	Regarding claim 6, the combination of Ravikumar ‘461, Ravikumar ‘908, and Weber teaches all of the limitations of claim 3 for the reasons set forth in detail (above) in the Office Action.  
Ravikumar ‘461 further teaches a further electrically isolating layer configured to electrically isolate the first core and/or the second core from the tube [e.g., second overwrap (164) isolates the second core from the first core, as well as from the tube - ¶[0032]; FIG. 6]. 24.	Regarding claim 7, the combination of Ravikumar ‘461, Ravikumar ‘908, and Weber teaches all of the limitations of claim 2 for the reasons set forth in detail (above) in the Office Action.  
	Ravikumar ‘461 teaches an electrically isolating layer configured to electrically isolate the at least one electrically conducting core from the tube [broadly, first overwrap (162) - ¶[0032]; FIG. 6].
Weber further teaches that it was known in the art, before the effective filing date of the claimed invention, to make an outer tube be electrically conducting [¶’s [0024], [0026]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ravikumar ‘461, Ravikumar ‘908, and Weber such that the tube [(110)] is electrically conducting, as further taught by Weber, since use of tube itself as an electrical current pathway, for example, helps to reduce the number of components extending through the lumen of the tube, thereby enabling the tube to have a smaller diameter.  Further, such a modification amounts merely to the substitution of one known conduction pathway configuration for another, yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
25.	Regarding claim 8, the combination of Ravikumar ‘461, Ravikumar ‘908, and Weber teaches all of the limitations of claim 7 for the reasons set forth in detail (above) in the Office Action.  
Ravikumar ‘461 further teaches wherein the at least one electrically conducting core [either rod (125)/conductor (166) or rod (127)/conductor (168) - ¶[0032]; FIG. 6] is configured to be electrically connected to a first pole of a source of electric energy [¶’s [0032], [0036], [0037]].  Further, as modified (in the rejection of claim 7 above), the conductive tube [(110)] of Ravikumar ‘461, Ravikumar ‘908, & Weber would be configured to be connected to a second pole of the source of electric energy [Weber, ¶’s [0024], [0026]]. 26.	Regarding claim 9, the combination of Ravikumar ‘461, Ravikumar ‘908, and Weber teaches all of the limitations of claim 7 for the reasons set forth in detail (above) in the Office Action.  
Ravikumar ‘461 further teaches wherein the tube is longitudinally displaceable with respect to the at least one electrically conducting core and the forceps jaws [¶[0028]], so that the forceps jaws [(120)] can be placed in a retracted position [¶[0028]] in which the forceps jaws are at least partially retracted inside the tube and an extended position in which the forceps jaws are extended further out of the tube than in the retracted position [see FIGS. 1, 3], and wherein the isolating layer is configured to electrically isolate the forceps jaws from the tube in the retracted position [¶[0032]; FIG. 6]. 27.	Regarding claim 10, the combination of Ravikumar ‘461, Ravikumar ‘908, and Weber teaches all of the limitations of claim 9 for the reasons set forth in detail (above) in the Office Action.  
	Ravikumar ‘908 further teaches that it was known to provide a further tube [cam tube (180), including cam bushing (160) and clevis (140) - ¶’s [0041], [0044], [0049], [0050]; FIGS.2-6, 9] inside the tube [inside cannula (110)], …wherein the forceps jaws are configured to pinch together when the further tube is moved in a distal direction [FIG. 9] and wherein the tube is movable in the distal direction so that the distal end of the tube can extend beyond the distal end of the further tube [FIGS. 2, 3, 6, 9]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ravikumar ‘461, Ravikumar ‘908, and Weber to provide a further tube inside the tube, wherein the forceps jaws are configured to pinch together when the further tube is moved in a distal direction and wherein the tube is movable in the distal direction so that the distal end of the tube can extend beyond the distal end of the further tube, since such a modification amounts merely to the substitution of one known actuation configuration for another, yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  As modified, the electrically conducting core of Ravikumar ‘461, Ravikumar ‘908, and Weber would extend through the further tube.
28.	Regarding claim 11, the combination of Ravikumar ‘461, Ravikumar ‘908, and Weber teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  
Ravikumar ‘461 (as modified) further teaches a further electrically isolating layer in between an inner surface of the tube and an outer surface of the further tube [overwraps - ¶[0032]].29.	Regarding claim 12, the combination of Ravikumar ‘461, Ravikumar ‘908, and Weber teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  
	As modified, Ravikumar ‘908 further teaches a first control for controlling the movement of the further tube [¶[0044]], and Ravikumar ‘461 further teaches a second control for controlling the movement of the tube [¶[0028]].30.	Regarding claim 15, the combination of Ravikumar ‘461 and Ravikumar ‘908 teaches all of the limitations of claim 14 for the reasons set forth in detail (above) in the Office Action.  
Ravikumar ‘461 (as modified above to include scissor blades) further teaches an elongated element which extends through the conduit of the tube [collectively, the assembly comprising rod (125) and conductor (166), as well as rod (127) and conductor (168) - ¶[0032]; FIG. 6]… and comprises at least one electrically conducting core [either rod (125)/conductor (166) or rod (127)/conductor (168) - ¶[0032]; FIG. 6] which extends through the conduit of the tube [¶’s [0032], [0027]; FIGS. 5-6], wherein the scissor blades are fixed to the elongated element [ as modified - ¶[0032]; FIGS. 5-6], and wherein the at least one electrically conducting core is electrically connected to at least one of the scissor blades [rod (125)/conductor (166) would be electrically connected to the upper/first scissor blade (as modified); similarly rod (127)/conductor (168) would be electrically connected to the second/lower scissor blade (as modified) - ¶[0032]; FIGS. 5-6],… and wherein the device comprises an electrically isolating layer configured to electrically isolate the at least one electrically conducting core from the tube [broadly, first overwrap (162) - ¶[0032]; FIG. 6]. 	A.	Elongated Element Movable with Respect to the Tube
The combination of Ravikumar ‘461 and Ravikumar ‘908, however, does not teach that the “elongated element is movable with respect to the tube.”  By contrast, Ravikumar ‘461 teaches a reverse configuration, wherein movement of tube (110) in the forward direction, toward the scissor blades (as modified) causes the scissor blades (as modified)  to close as the jaws are spring-biased in the open position [see ¶[0028]].
However, it was well known in the art, before the effective filing date of the claimed invention, to also actuate jaws/blades (which are spring-biased in an open position) via movement of an inner elongated element disposed within an outer tube.
For example, Weber, in a similar field of endeavor, teaches an electrothermal cauterization and ligation device (10), comprising an elongated assembly (30) including an elongated outer cylinder (70) and an elongated inner cylinder (75) sized to be slidably positioned in and extend through the elongated outer cylinder (70) [¶[0016]].  A pair of elongated generally flat electrically conductive paddles (80) or bipolar forceps are operationally connected to and extend from the distal end of the elongated inner cylinder (75), and are positioned to likewise extend from the elongated outer cylinder (70). The respective flat paddles (80) (which may also be thought of as forceps and/or electrodes), typically define a leaf spring, the leaves of which are urged apart by tensile or spring forces unless otherwise acted upon [¶[0016]].  In operation, actuation of a trigger portion (45) urges the inner cylinder (75) to travel in a proximal direction relative to the outer cylinder (70), partially engaging and retracting the pair of elongated flat paddles (80) into the outer cylinder (70). Such retraction of the paddles (80) generates a force counter to the tensile force urging the paddles (80) apart, and thus the paddles (80) are urged together when the trigger portion (45) is actuated [¶[0017]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ravikumar ‘461 and Ravikumar ‘908 to utilize a jaw actuation configuration wherein the elongated element is movable within (and therefore with respect to) the tube, as taught by Weber, since such modification amounts merely to the substitution of one well-known jaw actuation configuration for another, yielding nothing more than predictable results (opening and closing of the scissor blades) to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	B.	Electrically Conducting Tube 
	Weber further teaches that it was known in the art, before the effective filing date of the claimed invention, to make an outer tube be electrically conducting [¶’s [0024], [0026]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ravikumar ‘461, Ravikumar ‘908, and Weber such that the tube [(110)] is electrically conducting, as further taught by Weber, since use of tube itself as an electrical current pathway, for example, helps to reduce the number of components extending through the lumen of the tube, thereby enabling the tube to have a smaller diameter.  Further, such a modification amounts merely to the substitution of one known conduction pathway configuration for another, yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
31.	Regarding claim 16, the combination of Ravikumar ‘461, Ravikumar ‘908, and Weber teaches all of the limitations of claim 15 for the reasons set forth in detail (above) in the Office Action.  
Ravikumar ‘461 further teaches wherein the tube is longitudinally displaceable with respect to the at least one electrically conducting core and the scissor blades (as modified) [¶[0028]], so that the scissor blades (as modified) can be placed in a retracted position [¶[0028]] in which the scissor blades (as modified) are at least partially retracted inside the tube and an extended position in which the scissor blades (as modified) are extended further out of the tube than in the retracted position [see FIGS. 1, 3], and wherein the electrically isolating layer is configured to electrically isolate the scissor blades (as modified) from the tube in the retracted position [¶[0032]; FIG. 6].

32.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ravikumar ‘908.
33.	Regarding claim 14, Ravikumar ‘908 teaches a microsurgical cutting and diathermy device for intraocular surgery, comprising: 
a tube [cannula (110) - ¶[0037]; FIG. 1] defining a conduit [¶[0039] (“The cannula 110 of the scissors end effector assembly 100 may define an interior lumen”)] and having an outer diameter of at most 1 millimeter; and 
a pair of scissor blades [scissors end effector assembly (100) - ¶[0037]; FIGS. 2-3] protruding from the conduit at a distal end of the tube [FIG. 2], the scissor blades comprising at least a first scissor blade [top shear (120) - ¶[0037], FIG. 1] and a second scissor blade [bottom shear (130) - ¶[0037]; FIG. 1]; 
wherein at least two of the first scissor blade, the second scissor blade, and the tube are configured such as to form bipolar electrodes for providing a bipolar diathermy at the scissor blades and/or a distal end of the tube [the scissors end effector assembly (100) may be configured to provide an electrocautery function – see ¶’s [0040] and [0053] (“the scissors end effector assembly 100 may be inserted into a mono polar or bipolar surgical instrument, which may include the necessary electrical components and connections to transmit the necessary electrosurgical energy needed for cauterizing target tissue using the pair of jaws or shears 120, 130”)].  
Regarding the limitation of the tube having an outer diameter “of at most 1 millimeter,” it is noted that Ravikumar ‘908 teaches that cannula (110) may have a diameter of “about 1 mm to about 5 mm” which provides the benefits of reducing trauma to the patient and eliminating the need for a larger incision point [¶[0039]; see also ¶[0065]].  While tube (110) of Ravikumar ‘908 having an outer diameter of 1 mm satisfies Applicant’s claim limitation of “at most 1 millimeter,” it is noted that the claimed invention provides 1 mm as the high end of a range (i.e., “an outer diameter of at most 1 millimeter”), while 1 mm is the low end of the range provided by the Ravikumar ‘908 (i.e., “about 1 mm to about 5 mm”).  As such, both Applicant’s claimed range and the range of Ravikumar ‘908 share the value of 1 mm in common.  It has been held that a prima facie case of obviousness exists in the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art."  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

34.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ravikumar ‘461 in view of Ravikumar ‘908, further in view of U.S. Patent Application Publication No. 2014/0172010 to Vezzu (“Vezzu”) [made of record in Applicant’s 06/14/18 IDS].
35.	Regarding claim 21, Ravikumar ‘461 teaches a… method comprising[:] 
providing a microsurgical fine gripping and diathermy forceps comprising: 
a tube [(110) - ¶[0023]; FIG. 1] defining a conduit [“interior lumen” - ¶[0024]]…, the tube [(110)] extending from a handle [handle assembly (150) - ¶[0027]; FIGS. 1-2], wherein a length of a part of the tube extending from the handle is smaller than a length of the handle [NOTE: with reference to annotated FIG. 3 of Ravikumar ‘461 provided below, and as broadly as claimed, the distal tip portion (115) [highlighted by the “arrow”] of elongated needle assembly (110) is a “part” of the elongated needle assembly (110) [or tube] which extends from the handle (see ¶[0023]), and it clearly has a length that is smaller than the length of handle assembly (150)];

    PNG
    media_image1.png
    201
    302
    media_image1.png
    Greyscale

forceps jaws [grasping assembly (120) - ¶’s [0025], [0034]; FIG. 1] protruding from the conduit at a distal end of the tube [clearly shown in FIGS. 1, 3, & 7], the forceps jaws [(120)] comprising at least a first forceps jaw [upper grasper (122) - ¶’s [0025], [0034]; FIG. 3] and a second forceps jaw [lower grasper (124) - ¶’s [0025], [0034]; FIG. 3]; 
wherein at least two of the first forceps jaw [(122)], the second forceps jaw [(124)], and the tube are configured such as to form bipolar electrodes for providing a bipolar diathermy at the forceps jaws [see ¶[0032] (“Thus grasping assembly 120 is bipolar in that it is electrically conductive to provide cauterization by the use of upper and lower graspers 122, 124”)] and/or a distal end of the tube. 
	A.	TUBE OUTER DIAMETER
While Ravikumar ‘461 teaches that the device has the advantage of being a needlescopic instrument with a small diameter [see ¶[0038] (“approx. 3 mm or less, preferably 2.3 mm or less)”], Ravikumar ‘461 does not teach the tube (110) “having an outer diameter of at most 1 millimeter.” 
	Ravikumar ‘908, in a similar field of endeavor, teaches a needlescopic scissors end effector assembly (100) [¶[0037]; FIG. 1], comprising a cannula (110) (defining an inner lumen) with a top shear (120) and a bottom shear (130) [¶’s [0037], [0039]; FIG. 1].  The scissors end effector assembly (100) may be configured to provide an electrocautery function [¶’s [0040] and [0053] (“the scissors end effector assembly 100 may be inserted into a mono polar or bipolar surgical instrument, which may include the necessary electrical components and connections to transmit the necessary electrosurgical energy needed for cauterizing target tissue using the pair of jaws or shears 120, 130”)].  
Ravikumar ‘908 further teaches that cannula (110) may have a diameter of “about 1 mm to about 5 mm” which provides the benefits of reducing trauma to the patient and eliminating the need for a larger incision point [¶[0039]; see also ¶[0065]].
Given Ravikumar ‘461’s focus on small diameter devices, as noted above [see ¶[0038] (“approx. 3 mm or less, preferably 2.3 mm or less)”] and reducing trauma to a patient by using a smaller incision point [see, e.g., ¶’s [0008], [0023], & [0038]], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ravikumar ‘461 to provide tube (110) with an art-recognized smaller outer diameter, including an outer diameter of about 1 mm, as taught by Ravikumar ‘908, in order to further reduce trauma to the patient, and provide an even smaller incision point [Ravikumar ‘908, ¶[0039]].
	While tube (110) of Ravikumar ‘461/Ravikumar ‘908 having an outer diameter of 1 mm [see ¶[0065] of Ravikumar ‘908] satisfies Applicant’s claim limitation of “at most 1 millimeter,” it is noted that the claimed invention provides 1 mm as the high end of a range (i.e., “an outer diameter of at most 1 millimeter”), while 1 mm is the low end of the range provided by the combination of Ravikumar ‘461 and Ravikumar ‘908.  As such, both Applicant’s claimed range and the range of Ravikumar ‘461/Ravikumar ‘908 share the value of 1 mm in common.  It has been held that a prima facie case of obviousness exists in the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art."  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	B.	GRIP
Ravikumar ‘461 does not teach a pencil-like grip with a control to operate the forceps jaw.
However, Ravikumar ‘908 further teaches a handle assembly (300) with a control [trigger handle (320)] to operate the scissor blades [e.g., ¶’s [0038] & [0043]].  While Ravikumar ‘908 generally depicts a “pistol grip” style handle assembly [see, e.g., FIGS. 1, 11, & 12], Ravikumar ‘908 does contemplate both a “plunger style” and a “pistol grip style” [see ¶[0052]].  As broadly as claimed, a “plunger style” handle can be considered “a pencil-like grip” at least in that it is elongated and thin, “like” a pencil.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ravikumar ‘461 and Ravikumar ‘908 to include a pencil-like grip with a control to operate the scissor blades, since such a modification amounts merely to the substitution of one well-known handle configuration for another, yielding nothing more than predictable results (gripping the device and controlling opening and closing of scissor blades) to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	C.	INTRAOCULAR SURGICAL METHOD
Finally, the combination of Ravikumar ‘461 and Ravikumar ‘908, as set forth above, does not teach that the forceps are used in an intraocular surgical method that includes gripping an intraocular tissue with the forceps jaws.
	Vezzu, in a similar field of endeavor, teaches forceps for performing an Internal Limiting Membrane (ILM) removal and Epi-Retinal Membrane (ERM) removal procedure [Abstract].  More particularly, Vezzu teaches an instrument (100) shown as membrane forceps having a handle (102), a probe actuation tube (106), and a probe tip comprising forceps jaws (108) including two jaws -- jaw (120) and jaw (122) [see ¶’s [0029], [0031]; FIG. 1].  
Vezzu additionally teaches that the jaws (120, 122) may be sized to fit within the tube (106) which may comprise, e.g., a 20 gauge tube [or 0.9mm diameter (via conversion)].  With reference to FIG. 4, Vezzu further teaches that, during the procedure, the surgical instrument (100) is introduced into the vitreous through an incision in the sclera, and advanced through the vitreous toward the macula.  

    PNG
    media_image2.png
    359
    307
    media_image2.png
    Greyscale

Some techniques include introducing the distal tip with the jaws (120, 122) in a closed or compressed condition into the globe and through the fluid within the globe (this may be vitreous or may be, for example, a saline solution introduced during removal of the vitreous) [¶[0040]].  Vezzu further teaches peeling the ILM or ERM as a two-phase process: the first phase of the procedure is to gain an edge of the ILM or ERM; and the second phase is to grasp and peel the membrane [¶[0041]].
	Given the similarity in structure of the device of Vezzu and that of Ravikumar ‘461/Ravikumar ‘908 [i.e., a needlescopic forceps instrument that has the advantage of being compact for needlescopic applications (see, e.g., Ravikumar ‘908 at ¶[0061]), it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ravikumar ‘461 and Ravikumar ‘908 to utilize the device in any number of different needlescopic applications, including, e.g., in an intraocular surgical method that includes gripping an intraocular tissue with the forceps jaws, as taught by Vezzu, since such a procedure constitutes a known needlescopic application suitable for the compact, needlescopic device of Ravikumar ‘461/Ravikumar ‘908.

Response to Declaration
36.	The Statement of Koen-Willem Adriaan Overdam, dated 04/14/22, and filed 04/22/22 (hereinafter “Overdam Declaration”) is being treated herein as a Declaration under 37 C.F.R. § 1.132 ("Affidavits or declarations traversing rejections or objections”).  See MPEP § 716 which recites that “[w]hen any claim of an application or a patent under reexamination is rejected or objected to, any evidence submitted to traverse the rejection or objection on a basis not otherwise provided for must be by way of an oath or declaration under this section” and “[a]ll affidavits or declarations presented which do not fall within or under other specific rules are to be treated or considered as falling under this rule.”
37.	The Overdam Declaration has been fully considered, and is insufficient to overcome the rejections under § 103 set forth in the 12/22/21 Action (and maintained herein) for the reasons set forth below.   
38.	Page 1 of the Overdam Declaration sets forth Mr. Overdam’s educational and professional credentials.
39.	Mr. Overdam is the sole inventor of the instant application (U.S. 16/062,113).  Overdam Declaration, pg. 1. 
40.	Mr. Overdam briefly describes the instruments of Ravikumar ‘461 and Ravikumar ‘908, the references relied-upon for the rejections under § 103.  Overdam Declaration, pgs. 1-2.
41.	Pages 3-7 of the Overdam Declaration include four sections (or topics), each of which is addressed below.  None of these sections, however, reference a single claim of the instant application.  By contrast, they refer only to the device described in the instant application, and the instruments of Ravikumar ‘461 and Ravikumar ‘908 generally.  As such, the Overdam Declaration is insufficient at least in that there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
42.	Section 1 - “Instrument requirements for intraocular/vitreoretinal surgery”
43.	In Section 1, at pg. 3, Mr. Overdam describes several requirements for instruments used for intraocular/vitreoretinal surgery.  None of these requirements, however, are present in independent claims 1, 14, or 21 of the instant application.
44.	For example, Mr. Overdam asserts that “all instruments should be light as possible.”  Overdam Declaration, pg. 3.  None of independent claims 1, 14, or 21, however, include any limitations directed to the weight of the device. 
45.	Mr. Overdam then states that all instruments “should be contoured rather than cylindrical.”  Overdam Declaration, pg. 3.  None of independent claims 1, 14, or 21, however, include any limitations directed to a “contoured” instrument.  Further, each of independent claims 1, 14, & 21 requires a “tube” which is cylindrical. 
46.	Mr. Overdam further asserts that “[t]hey should not be longer than the distance from the fingertips to the point of contacts with the hand.”  Overdam Declaration, pg. 3.  None of independent claims 1, 14, or 21, however, include any limitations directed to the overall length of the device.  While new independent claim 21 does reference “a length of a part of the tube,” this broad limitation is clearly taught by Ravikumar ‘461 for the reasons set forth above in the body of the rejection.    
47.	Mr. Overdam additionally asserts that the instruments should have a “pencil grip handle.”  Overdam Declaration, pg. 3.  While independent claim 21 more broadly recites a “pencil-like grip,” Ravikumar ‘908 teaches this new limitation for the reasons set forth in the body of the rejection above. 
48.	Mr. Overdam further states that “these instruments should be squeezable.”  Overdam Declaration, pg. 3.  None of independent claims 1, 14, or 21, however, include any limitations directed to the device being “squeezable.”  
49.	Section 2 - “Laparoscopic Instruments”
50.	In Section 2, titled “Laparoscopic instruments,” at pg. 4, Mr. Overdam attempts to distinguish the devices of Ravikumar ‘461 and Ravikumar ‘908 as lacking various required/necessary aspects for intraocular/vitreretinal surgery.  None of these requirements, however, are present in independent claims 1, 14, or 21 of the instant application.
51.	For example, Mr. Overdam references a “required squeezable, pencil-grip instrument.”  Overdam Declaration, pg. 4.  While independent claim 21 more broadly recites a “pencil-like grip,” Ravikumar ‘908 teaches this new limitation for the reasons set forth in the body of the rejection above.  None of independent claims 1, 14, or 21, however, include any limitations directed to the device being “squeezable.”  
52.	Mr. Overdam then describes “the required short shaft (standard 32 mm).”  Overdam Declaration, pg. 4.  None of independent claims 1, 14, or 21, however, include any limitations directed to the shaft length.  While new independent claim 21 does reference “a length of a part of the tube,” this broad limitation is clearly taught by Ravikumar ‘461 for the reasons set forth above in the body of the rejection.    
53.	Mr. Overdam additionally references “the necessary small shaft diameter (standard ≤ 0.6 mm, 23 gauge).”  Independent claims 1, 14, & 21, however, do not recite a diameter of “≤ 0.6 mm.”  By contrast, they each require an outer diameter of “at most 1 millimeter,” which is taught by the prior art references for the reasons set forth in the body of the rejections above.  
54.	Section 3 - “Intraocular diathermy instruments”
55.	In Section 3, at pgs. 5-6, Mr. Overdam provides only a brief discussion/background on intraocular diathermy instruments, and then describes the device that is the subject of the instant application.  Nowhere, however, does Mr. Overdam describe the individual claims of the application.  As such, the Declaration does not show that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
56.	Section 4 - “In conclusion”
57.	In Section 4, at pg. 7, Mr. Overdam first provides statement which essentially amounts to an affirmation that the affiant has never seen the claimed subject matter before.  This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716
58.	Mr. Overdam then again summarizes the requirements for instruments that are used for intraocular surgery (e.g., squeezable handle, shaft diameter, shaft length), and alleges that the devices of Ravikumar ‘461 and Ravikumar ‘908 lack these requirements.  Unfortunately, as explained above, the independent claims as currently pending do not include limitations directed to these alleged necessary structural requirements.  
59.	Conclusion
60.	In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness, particularly since Mr. Overdam points to alleged necessary/required structure, in an effort to distinguish over the prior art, that is not recited in the claims.  As such, the Overdam Declaration is insufficient to overcome the rejections under § 103.  

Response to Arguments
61. 	In the “Remarks,” Applicant presents no new arguments, but rather “maintains the previous arguments with respect to the unsuitability of the devices disclosed in both Ravikumar ‘461 and Ravikumar ‘908 for intraocular surgery” [04/22/22 Amendment, pg. 6].  These previous arguments were fully rebutted in the prior 12/22/21 Action, at pgs. 19-23.
62.	Applicant then relies on the Overdam Declaration, which was provided “to explain the differentiating features of intraocular instruments and how the presently claimed microsurgical fine gripping and diathermy forceps for intraocular surgery and microsurgical cutting and diathermy device for intraocular surgery are structurally distinguished from the cited references” [04/22/22 Amendment, pg. 6].  The Overdam Declaration has been fully considered, and is insufficient to overcome the rejections under § 103 for the reasons set forth in detail above.  As such, to the extent Applicant’s arguments rely upon the assertions of Mr. Overdam, these arguments are not persuasive for the same reasons set forth above concerning the Declaration.  
63.	For at least the foregoing reasons, the rejections under § 103 based on Ravikumar ‘461 and Ravikumar ‘908 are maintained. 
64.	New claims 19-21 are rejected for the reasons set forth herein. 

Conclusion
65.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794

/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794